Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 5 November 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  
                     Sir
                     Head Quarters 5th Novemr 1782
                  
                  I do myself the honor to transmit you the substance From Mosir Talmadge’s intelligence of the 3d March—of the latest intelligence which I have received from New York—Should I gain more particular information of the destination of the enemy’s ships of War I shall immediately communicate it.  I have the Honor to be &c.
                  
               